NOTE; ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ASHLEY FURNITURE INDUSTRIES, INC.,
Plain,tiff-Appellcmt, -
V.
UNITED STATES,
Defendant-Appellee,
AND
UNITED STATES INTERNATIONAL TRADE
COMMISSION, -
Defendant-Appellee,
AND
AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. & J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN-BASSETT FURNITURE COMPANY
INC.,
Defend0',n,ts-Appellees.
2012-1196

ASHLEY FURNITURE V. US
2
Appea1 from the United States Court of Internationa1
Trade in consolidated case no. -07-CV-0323, Judge Timo-
thy C. Stanceu.
ON MOTION
Before BRYSON, Circuit Judge.
ORDER
The United States and Committee for Lega1 Trade
move for summary affirmance Ash1ey Furniture Manu-
facturing C0., Inc. opposes
The court deems it the better course for the appeal to
be fully briefed and decided by a merits panel.
According1y,
IT IS ORDERED THATf
The motions for summary affirmance are denied. The
appe11ant’s initial brief is due within 30 days of the date of
filing of this order.
MAR 23 2012
Date
cc: Joseph W. D0rn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Gal1agher, Esq.
Jessica R. Top1in, Esq.
s19
FoR THE CoURT
/s/ J an Horba1y
J an Horbaly
Clerk
FlLED
u.s.c0Un'roFAPPEAl.sF0R
ms FEuE1=:ALcmculT
MAR 23 2012
JAN \'l0RBALY
CLERK